Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 1, 1975, convicting him of criminally negligent homicide, upon his plea of guilty, and imposing sentence. Judgment affirmed. The indictment charged defendant with the crime of manslaughter in the first degree. He was permitted to plead guilty to criminally negligent homicide. The plea minutes indicate that the defendant engaged in an altercation with the victim and that, while the victim was on *911the floor, continued punching him, notwithstanding the fact that the fight had terminated. The appellant has a prior felony conviction and, had he been convicted of a higher degree of crime, would have faced a lengthy prison term. By pleading guilty to criminally negligent homicide he not only admitted his guilt, but minimized his term of imprisonment. Martuscello, • J. P., Latham, Shapiro and O’Connor, JJ., concur.